Exhibit 10.3




BLUE BIRD CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (the “Agreement”), dated as of the
“Award Date” set forth in the attached Exhibit A (the “Award Date”), is entered
into between Blue Bird Corporation, a Delaware corporation (the “Company”), and
the individual named in Exhibit A hereto (the “Awardee”).
WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and
WHEREAS, to give effect to the foregoing intention, the Company desires to grant
the Awardee an award of Restricted Stock Units pursuant to the Blue Bird
Corporation 2015 Omnibus Equity Incentive Plan (the “Plan”);
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:
1.Award. The Company hereby awards the Awardee the number of Restricted Stock
Units (each an “RSU” and collectively the “RSUs”) set forth in Exhibit A hereto,
subject to the terms and conditions set forth herein and the provisions of the
Plan, the terms of which are incorporated herein by reference. Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings as set
forth in the Plan.


2.Vesting. Except as otherwise provided in this Agreement or in Exhibit A (which
shall supersede this Section 2 in the event of any inconsistency between this
Section 2 and Exhibit A), the RSUs shall vest in accordance with the following
vesting schedule subject to adjustment based on the payout of the Management
Performance Bonus Plan for the prior fiscal year:
The following percentage
of the RSUs:
Shall vest on the following date; provided that the Awardee is in the Service of
the Company or any of its Subsidiaries on such date:
1/3rd
December 11, 2020
1/3rd
December 11, 2021
1/3rd 
December 11, 2022



Any RSUs not vested due to a failure to achieve the prior fiscal year’s
Management Performance Bonus Plan shall be forfeited. Further, each tranche of
RSU’s is subject to downward adjustments consistent with each respective fiscal
year’s actual percentage payout based solely on the financial metrics of the
Management Performance bonus award. Any given tranche may not vest less than 50%
and may not vest more than 100%, regardless of the results of the Management
Performance bonus award results. For example, if the Company achieves a 75%
payout of the fiscal year 2020 Management Performance Bonus Plan, then only 75%
of the 1/3rd RSU award shall vest on December 11, 2020. If the Company fails to
achieve any payout of the fiscal year 2020 Management Performance Bonus Plan,
then 50% of 1/3rd of the RSUs shall be deemed forfeited. The performance
objectives of each fiscal year’s Management Performance Plan shall be set by the
Company’s Compensation Committee at its sole discretion and may vary year to
year.







--------------------------------------------------------------------------------

Exhibit 10.3




For each RSU that becomes vested in accordance with this Agreement, the Company
shall issue and deliver to Awardee, on or within ten (10) business days after
becoming vested, one share of the Company’s common stock, par value $.0001 per
share (the “Common Stock”). Except as provided above, in the event that the
Awardee ceases to be in the Service of the Company or any of its Subsidiaries,
any RSUs that have not vested as of the date of such cessation of Service shall
be forfeited.


3.No Rights as Stockholder. The Awardee shall not be entitled to any of the
rights of a stockholder with respect to any share of Common Stock that may be
acquired following vesting of an RSU unless and until such share of Common Stock
is issued and delivered to the Awardee. Without limitation of the foregoing, the
Awardee shall not have the right to vote any share of Common Stock to which an
RSU relates and shall not be entitled to receive any dividend attributable to
such share of Common Stock for any period priot to the issuance and delivery of
such share to Awardee.


4.Transfer Restrictions. Neither this Agreement nor the RSUs may be sold,
assigned, pledged or otherwise transferred or encumbered without the prior
written consent of the Committee.


5.Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation hereunder to issue or deliver certificates
evidencing shares of Common Stock shall be subject to the terms of the Plan, all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required.


6.Investment Purpose. The Awardee represents and warrants that any and all
shares of Common Stock acquired by the Awardee under this Agreement will be
acquired for investment for the Awardee’s own account and not with a view to,
for resale in connection with, or with an intent of participating directly or
indirectly in, any distribution of such shares of Common Stock within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”). The
Awardee agrees not to sell, transfer or otherwise dispose of such shares unless
they are either (1) registered under the Securities Act and all applicable state
securities laws, or (2) exempt from such registration in the opinion of Company
counsel.


7.Securities Law Restrictions. Regardless of whether the offering and sale of
shares of Common Stock issuable to Awardee pursuant to this Agreement and the
Plan have been registered under the Securities Act, or have been registered or
qualified under the securities laws of any state, the Company at its discretion
may impose restrictions upon the sale, pledge or other transfer of such shares
of Common Stock (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law.


8.Lock-Up Agreement. The Awardee hereby agrees that in the event any shares of
Common Stock become deliverable to Awardee with respect to RSUs at a time during
which any directors or officers of the Company have agreed with one or more
underwriters not to sell securities of the Company, then Awardee shall enter
into an agreement, in form and substance satisfactory to the Company, pursuant
to which the Awardee shall agree to restrictions on transferability of such
shares of Common Stock comparable to the restrictions agreed upon by such
directors or officers of the Company.







--------------------------------------------------------------------------------

Exhibit 10.3




9.Withholding Taxes. The Company shall have the right to require the Awardee to
remit to the Company, or to withhold from amounts payable to the Awardee, as
compensation or otherwise, the minimum statutory amount required to satisfy all
federal, state and local income tax withholding requirements and the Awardee’s
share of applicable employment withholding taxes (including, without limitation,
any such income or employment taxes resulting from the vesting of RSUs and the
issuance of Common Stock with respect thereto).


10.Awardee Representations. The Awardee has reviewed with the Awardee’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors, and not on any statements or representations of the Company or
any of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and not the Company) shall be responsible for the Awardee’s own
liability arising as a result of the transactions contemplated by this
Agreement.


11.No Guarantee of Continued Service. The Awardee acknowledges and agrees that
(i) nothing in this Agreement or the Plan confers on the Awardee any right to
continue an employment, service or consulting relationship with the Company, nor
shall it affect in any way the Awardee’s right or the Company’s right to
terminate the Awardee’s employment, service, or consulting relationship at any
time, with or without cause, subject to any employment agreement that may have
been entered into by the Company and the Awardee; and (ii) the Company would not
have granted this Award to the Awardee but for these acknowledgments and
agreements.


12.Notices. Notices or communications to be made hereunder shall be in writing
and shall be delivered in person, by registered mail, by confirmed facsimile or
by a reputable overnight courier service to the Company at its principal office
or to the Awardee at his or her address contained in the records of the Company.
Alternatively, notices and other communications may be provided in the form and
manner of such electronic means as the Company may permit.


13.Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Awardee
with respect to the subject matter hereof, and may not be modified adversely to
the Awardee’s interest except by means of a writing signed by the Company and
the Awardee. In the event of any conflict between this Agreement and the Plan,
the Plan shall be controlling. This Agreement shall be construed under the laws
of the State of Delaware, without regard to conflict of laws principles.


14.Opportunity for Review. Awardee and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and this
Agreement. The Awardee has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. The Awardee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and this Agreement. The Awardee further agrees to notify
the Company upon any change in Awardee’s residence address.


15.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Awardee and their respective permitted successors,
assigns, heirs, beneficiaries and representatives.
 





--------------------------------------------------------------------------------

Exhibit 10.3




16.Section 409A Compliance. To the extent that this Agreement and the award of
RSUs hereunder are or become subject to the provisions of Section 409A of the
Code, the Company and the Awardee agree that this Agreement may be amended or
modified by the Company, in its sole discretion and without the Awardee’s
consent, as appropriate to maintain compliance with the provisions of Section
409A of the Code.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in Exhibit A.


 
 
BLUE BIRD CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Phil Horlock
 
 
 
 
 
Name: Phil Horlock
 
 
 
 
 
Title: President & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
AWARDEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 










--------------------------------------------------------------------------------


Exhibit 10.3








EXHIBIT A


BLUE BIRD CORPORATION


RESTRICTED STOCK UNIT AWARD AGREEMENT






(a).    Awardee’s Name: ____________________        


(b).    Award Date:     ________________________    
    
(c).    Number of Restricted Stock Units Granted: _______________    












_______ (Initials)
Awardee




_______ (Initials)
Company Signatory





